Name: 2000/773/EC: Commission Decision of 30 November 2000 approving the programmes for the monitoring of BSE presented for 2001 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(2000) 3448)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  economic geography;  management;  EU finance
 Date Published: 2000-12-08

 Avis juridique important|32000D07732000/773/EC: Commission Decision of 30 November 2000 approving the programmes for the monitoring of BSE presented for 2001 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(2000) 3448) Official Journal L 308 , 08/12/2000 P. 0035 - 0038Commission Decisionof 30 November 2000approving the programmes for the monitoring of BSE presented for 2001 by the Member States and fixing the level of the Community's financial contribution(notified under document number C(2000) 3448)(2000/773/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 24 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of animal diseases.(2) Member States have submitted programmes for the monitoring of bovine spongiform encephalitis (BSE) in their countries.(3) After examination of the programmes they were found to comply with the Community criteria relating to the monitoring of this disease in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(3), as last amended by Directive 92/65/EEC(4).(4) These programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community in 2001 and which was established by Commission Decision 2000/639/EC(5).(5) Following recent developments of the BSE situation a revised testing programme has been exceptionally agreed on by the Community. This programme, as laid down in Commission Decision 2000/764/EC of 6 December 2000 on the testing of bovine animals for the presence of bovine spongiform encephalopathy and amending Decision 98/272/EC on epidemio-surveillance for transmissible spongiform encephalopathies(6), foresees two testing phases. The first phase targets all cattle aged over 30 months subject to emergency slaughter or displaying clinical signs at slaughter as well as a random sample from dead-on-farm cattle (Article 1(1) and (2) of the above Decision), while the second phase should include also all bovine animals over 30 months of age subject to normal slaughter for human consumption (Article 1(3) of the above Decision).(6) The revision of the testing programme was not foreseeable by the deadline of 1 June 2000 for submission of the programmes.(7) Under these exceptional circumstances the United Kingdom has submitted a programme for the monitoring of BSE, which needs to be approved as those of the other Member States and Decision 2000/639/EC must be amended accordingly.(8) Financial participation of the Community should also be foreseen for the tests carried out in accordance with the second phase of the revised testing regime even if this measure is not foreseen in the programmes of the Member States.(9) The maximum amount of money allocated to each programme as laid down in Decision 2000/639/EC must be increased and Decision 2000/639/EC must be amended accordingly.(10) Article 1(4) of Decision 2000/764/EC foresees the possibility of reviewing the number of animals to be examined in the second testing phase by 1 June 2001 in the light of the number of animals examined and the results thereof in the initial period of the first phase. Therefore it is necessary to foresee a review of the financial participation of the Community by 1 July 2001.(11) In the light of the importance of these programmes for the achievement of Community objectives in the field of animal health and public health, it is appropriate in this case to compensate 100 % of the costs incurred in the Member States during the first phase for the purchase of test-kits and reagents up to a maximum amount of money per test kit and per programme.(12) Pursuant to Article 3(2) of Regulation (EC) No 1258/1999, veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(13) The financial contribution from the Community shall be granted provided that the actions planned are carried out efficiently and that the authorities supply all the necessary information within the time limits laid down.(14) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/639/EC is replaced by the Annex to this Decision.Article 21. The programme for the monitoring of BSE presented by Austria is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 197700.Article 31. The programme for the monitoring of BSE presented by Belgium is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 171000.Article 41. The programme for the monitoring of BSE presented by Denmark is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 321000.Article 51. The programme for the monitoring of BSE presented by Germany is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 3450000.Article 61. The programme for the monitoring of BSE presented by Greece is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 90000.Article 71. The programme for the monitoring of BSE presented by Spain is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 1136000.Article 81. The programme for the monitoring of BSE presented by France is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 4800000.Article 91. The programme for the monitoring of BSE presented by Ireland is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 210000.Article 101. The programme for the monitoring of BSE presented by Italy is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 2500000.Article 111. The programme for the monitoring of BSE presented by Luxembourg is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 82500.Article 121. The programme for the monitoring of BSE presented by the Netherlands is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 1260000.Article 131. The programme for the monitoring of BSE presented by Portugal is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 180000.Article 141. The programme for the monitoring of BSE presented by Finland is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 306000.Article 151. The programme for the monitoring of BSE presented by Sweden is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 577800.Article 161. The programme for the monitoring of BSE presented by the United Kingdom is approved for the period from 1 January 2001 to 31 December 2001.2. Financial participation by the Community shall be up to a maximum of EUR 270000.Article 17In addition to the measures foreseen in the programmes approved in Articles 2 to 16 financial participation by the Community shall also be granted for tests carried out in accordance with Article 1(3) of Decision 2000/764/EC provided that the applying Member State submits an amended programme to the Commission by 15 June 2001 at the latest.Article 18The financial participation by the Community for the programmes approved in Articles 2 to 16 shall be at the rate of 100 % of the cost (VAT excluded) of the purchase of test-kits and reagents up to a maximum of EUR 30 per test for tests carried out between 1 January and 31 December 2001 in animals referred to in Article 1(1) and (2) of Decision 2000/764/EC.Article 19This Decision shall be reviewed by 1 July 2001 in order to establish the financial participation by the Community for the period 1 July to 31 December 2001 for the programmes approved in Articles 2 to 16 for tests carried out in animals referred to in Article 1(3) of Decision 2000/764/EC.Article 20The financial contribution of the Community for the programmes referred to under Articles 2 to 16 shall be granted subject:(a) to bringing into force by 1 January 2001 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme,(b) to forwarding a report to the Commission every two months on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period,(c) to forwarding a final report by 1 June 2002 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January to 31 December 2001,(d) to implementing the programme efficiently,and provided that Community veterinary legislation has been respected.Article 21This Decision shall enter into force on 1 January 2001.Article 22This Decision is addressed to the Member States.Done at Brussels, 30 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 14.9.1992, p. 54.(5) OJ L 269, 21.10.2000, p. 54.(6) OJ L 305, 6.12.2000.ANNEXLIST OF PROGRAMMES FOR THE MONITORING OF BSEProposed rate and amount of the Community financial contribution>TABLE>